Order entered July 31, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00489-CV

       WELLINGTON REALTY, LLC AND DAVID R. SHAFFER, JR., Appellants

                                                 V.

     SCOTT O'GRADY, INDIVIDUALLY AND DERIVATIVELY ON BEHALF OF
                  WELLINGTON REALTY, LLC, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-17-06133

                                             ORDER
       Before the Court is appellants’ July 29, 2019 agreed second motion to enlarge time to file

brief. Appellants seek the extension, in part, because the parties have been discussing possible

settlement of their dispute. We GRANT the motion and ORDER appellants to file either their

brief or a status report no later than August 30, 2019.


                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE